NUMBER 13-02-337-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

BRYAN LEE HOLMES, AS 
INDEPENDENT ADMINISTRATOR
OF THE ESTATE OF FRANCES K. 
SNYDER, DECEASED, AND AS
TRUSTEE OF THE FRANCES K.
SNYDER TRUST,								Appellant,

v.


ROBERT R. FURGASON AND 
TEXAS A & M - CORPUS CHRISTI
FOUNDATION, INC.,								Appellees.


On appeal from the 214th District Court of Nueces County, Texas.
 

MEMORANDUM OPINION


Before Justices Yañez, Castillo, and Garza
Opinion Per Curiam

 
 Appellant, Bryan Lee Holmes, perfected an appeal from a judgment entered by the
214th District Court of Nueces County, Texas, in cause number 02-3106-F (regarding
undue influence, fraud, and constructive trust).  After this Court rendered its decision in this
case on August 29, 2003, the parties filed a joint motion to dismiss the appeal on
September 30, 2003.  In the motion, the parties state that they have reached an agreement
to settle and compromise their differences in the pending trial court cause number 00-4541-F (regarding mental capacity).  As a result of the agreement on that cause of action,
the parties request that this Court withdraw its opinion and dismiss the appeal of cause
number 02-3106-F.  See Tex. R. App. P. 42.1(a)(2),(c).
	The Court, having considered the documents on file and the joint motion to dismiss
the appeal, is of the opinion that the motion should be granted.  This Court's opinion issued
August 29, 2003 is hereby withdrawn.  The joint motion to dismiss is granted.  The appeal
is hereby DISMISSED.
 

  
						LINDA REYNA YAÑEZ
						Justice




Opinion delivered and filed this the
14th day of November, 2003.